Citation Nr: 0615684	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002, which denied, in pertinent part, service 
connection for asbestosis.  In his substantive appeal 
received in June 2004, the veteran said that he was also 
appealing numerous other issues also denied in the rating 
decision of August 2002.  In November 2005, he was informed 
that the June 2004 statement was not a timely notice of 
disagreement with the August 2002 rating decision.  
Accordingly, those issues are not before the Board at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
First, although he was provided very detailed and specific 
information regarding the evidence necessary to establish 
exposure to asbestos in service in letters dated in 2002, he 
needs to be provided with the remainder of the VCAA 
notification as to his claim, as to the other information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, he should be told to submit any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Finally, pursuant to a recent decision of the United States 
Court of Appeals for Veterans Claims (Court), he must be 
provided notification that if service connection is granted 
for any disability, an effective date and a disability rating 
will be assigned for any such disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran states that he has asbestosis, due to in-service 
asbestos exposure.  VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the guidelines set forth in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these 
provisions were recently rescinded and are now found at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, which was 
effective December 13, 2005.

According to these guidelines, the most common disease is 
interstitial pulmonary fibrosis (asbestosis), the clinical 
diagnosis of which requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  However, 
a VA examination in June 2002 did not determine whether or 
not the veteran actually has asbestosis, nor does the other 
medical evidence of record establish more than a history of 
asbestosis, as reported by the veteran.  In particular, there 
is no radiographic evidence of the presence of asbestosis.  
For these reasons, he should be afforded an examination, with 
the claims file for review.  See Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The veteran states that he was exposed to asbestos while 
working as an airplane mechanic in service.  Although the 
service records do not reflect such an occupation, they do 
show that he worked as a vehicle mechanic for a period of 9 
months during service.  However, he also worked as a shipyard 
welder before service, from February 1942 to November 1942, 
operating an acetylene burner, and after service, he repaired 
and/or inspected heavy equipment for nearly 28 years.  Thus, 
the examination must also seek to determine whether any 
current asbestosis is related to the inservice exposure.  

Although the diagnoses of record are based on history, it 
appears that there may be some records which have not been 
obtained.  At his VA examination in June 2002, the veteran 
said he had been diagnosed by a private doctor about six 
years earlier.  However, the private medical records on file 
do not mention asbestosis, except as a notation of a medical 
problem reported by orthopedic specialists in 2001 and 2002.  
The veteran should be asked to identify the physician who he 
states initially diagnosed asbestosis in about 1996, and any 
identified records should be obtained.  In addition, VA 
records dated from October 2002 to the present should be 
obtained.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

Accordingly, the case is REMANDED for the following action:

1.  Provide all notification required 
under the law with respect to the issue 
of service connection for asbestosis, as 
discussed above.  

2.  Ask the veteran to identify the 
doctor who first diagnosed asbestosis, 
reportedly in about 1995.  Obtain records 
for which sufficient identifying 
information is received.

3.  Obtain all of the veteran's VA 
medical records dated from October 2002 
to the present, to specifically include 
all treatment or evaluations for lung 
disabilities, including any chest X-ray 
reports.  All efforts to obtain these 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After obtaining private and VA 
medical records detailed above, to the 
extent available, schedule the veteran 
for a VA examination by a pulmonary 
specialist (if available) to determine 
whether the veteran has asbestos-related 
lung disease, due wholly or in part to 
reported in-service asbestos exposure.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner's 
attention is drawn to the military 
personnel records, showing the veteran's 
occupational duties during and before 
service, as well as to the evidence of 
his post-service occupation in heavy 
equipment repair and inspection.  All 
necessary special studies or tests should 
be accomplished prior to the examination 
report, including X-rays.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether 
the veteran has asbestosis, or any other 
asbestos related lung disorder, and, if 
so, whether it is related (in whole or in 
part) to claimed in-service asbestos 
exposure, as opposed to any pre- or post-
service exposure.  

When discussing the likelihood of 
relationship, it would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

5.  Review the claim for service 
connection for asbestosis.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


